Name: Council Directive 92/60/EEC of 30 June 1992 amending Directive 90/425/EEC concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market
 Type: Directive
 Subject Matter: trade policy;  European construction;  agricultural policy;  agricultural activity
 Date Published: 1992-09-14

 Avis juridique important|31992L0060Council Directive 92/60/EEC of 30 June 1992 amending Directive 90/425/EEC concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market Official Journal L 268 , 14/09/1992 P. 0075 - 0076 Finnish special edition: Chapter 3 Volume 45 P. 0074 Swedish special edition: Chapter 3 Volume 45 P. 0074 COUNCIL DIRECTIVE 92/60/EEC of 30 June 1992 amending Directive 90/425/EEC concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal marketTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the Community is to adopt measures designed to establish the internal market progressively over a period expiring on 31 December 1992; Whereas Directive 90/425/EEC (3) provides that veterinary checks on certain live animals and animal products are no longer to be carried out at the Community's internal borders; Whereas, since adopting Directive 90/425/EEC, the Council has fixed the principles governing the organization of veterinary checks on live animals and animal products entering the Community from third countries; whereas, in this respect, account should be taken of Council Directive 70/675/EEC of 10 December 1990, laying down the principles govering the organization of veterinary checks on products entering the Community from third countries (4) and Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (5); Whereas the fourth paragraph of Article 21 of Directive 90/452/EEC provides for the inclusion in the scope of the said Directive, and of Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (6) of live animals and products of animal origin not covered by the said Directives; Whereas Article 25 of Directive 90/425/EEC stipulates that the arrangements which are to apply when the transitional provisions provided for in Article 24 expire must be determined; whereas, in this regard, account should be taken of the progress made in the Community as regards both the adoption of rules concerning live animals and animal products from third countries and the harmonization of measures to control foot-and-mouth disease and swine fever, specifically Council Directive 90/423/EEC of 26 June 1990 amending Directive 85/511/EEC introducing Community measures for the control of foot-and-mouth disease, Directive 64/432/EEC on animal health problems affecting intra-Community trade in bovine animals and swine and Directive 72/462/EEC on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat or meat products from third countries (7) and Council Directive 91/685/EEC of 11 December 1991 amending Directive 80/217/EEC introducing Community measures for the control of classical swine fever (8); Whereas, particularly in the light of the progress made in harmonizing veterinary rules, provision should be made for the abolition, from 1 July 1992, of veterinary checks carried out at internal borders on all live animals and animal products; Whereas, however, provision must be made for specific rules concerning the veterinary checks applicable to movements of pets accompanied by and under the responsibility of a natural person, where such movements are not the subject of a commercial transaction, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 90/425/EEC is herby amended as follows: 1. the following paragraph shall be added to Article 1: 'This Directive shall not apply to veterinary checks on movements between Member States of pets accompanied by and under the responsibility of a natural person, where such movements are not the subject of a commercial transaction.'; 2. in Article 7 (2), '1 January 1993' shall be replaced by '1 July 1992'; 3. in the first paragraph of Article 21, the words 'until 31 December 1992' shall be deleted; 4. the second paragraph of Article 21 is replaced by the following: 'Member States shall communicate to the Commission and the other Member States the conditions and procedures applicable to trade in the animals and products referred to in the first paragraph.'; 5. the last sentence of the fourth paragraph of Article 21 shall be deleted; 6. Article 22 shall be replaced by the following: 'Article 22 1. Member States shall submit to the Commission, using a harmonized model, the relevant information concerning the checks carried out pursuant to this Directive. 2. The Commission shall examine the information referred to in paragraph 1 within the Standing Veterinary Committee. It may adopt appropriate measures in accordance with the procedure laid down in Article 18. 3. Detailed rules for the application of this Article, in particular the frequency of communication of information, the model to be used and the type of information required, shall be laid down in accordance with the procedure laid down in Article 18.'; 7. Article 24 shall be replaced by the following: 'Article 24 Until 31 December 1992 in order to permit the gradual implementation of the checking arrangements laid down by this Directive, Member States may operate: - documentary checks during transport of animals and products covered by Annexes A and B or imported from third countries, - spot veterinary checks of a non-discriminatory nature during transport of animals and products covered by Annex B;'; 8. Article 25 shall be deleted; 9. Part A of Annex B shall be replaced by the following: 'A. Veterinary legislation - Other live animals not covered by Annex A.I.'; 10. Part B of Annex B shall be replaced by the following: 'B. Veterinary legislation - Semen, ova and embryos not covered by Annex A.I.' Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive on 1 July 1992. They shall forthwith inform the Commission thereof. When these measures are adopted by the Member States, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. 2. Member States shall communicate to the Commission the texts of the main provisions of domestic law which they adopt in the field governed by this Directive. Article 3 This Directive is addressed to the Member States. Done at Luxembourg, 30 June 1992. For the Council The President Arlindo MARQUES CUNHA (1) OJ No C 122, 14. 5. 1992, p. 18.(2) OJ No C 176, 13. 7. 1992.(3) OJ No L 224, 18. 8. 1990, p. 29. Last amended by Directive 91/628/EEC (OJ No L 340, 11. 12. 1991, p. 17).(4) OJ No L 373, 31. 12. 1990, p. 1.(5) OJ No L 268, 24. 9. 1991, p. 56.(6) OJ No L 395, 30. 12. 1989, p. 13.(7) OJ No L 224, 18. 8. 1990, p. 13.(8) OJ No L 377, 31. 12. 1991, p. 1.